Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

4. Drawing filed on 06/29/21 are objected. Features of claim 1 are not described or suggested in any of the drawing. Specially the “another test image”, and how the different test images are printed during first job and second job, including the printing of the first sheet and “same second sheet”/ Clarification or correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Following are examples of such claim limitation(s) (more are in claims):

The limitation “an image forming unit configured to form”, “a conveying unit configured to convey”, “an image reading unit configured to read”, and “a controller configure to control).  . A review of the specification shows that the following appears to be the corresponding structure described in figs. 1-4 and the features are described in the description thereof.
  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because the claim limitation(s) of claims 1-3 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

6.     Claim 1 is objected to because of the following informalities:  Claim 1, in line 22 recite the word “froming”, it appears that the word should change to “forming”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.     Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 
failing to comply with the enablement requirement.  The claim(s) contains subject matter which was 
not described in the specification in such a way as to enable one skilled in the art to which it pertains, 
or with which it is most nearly connected, to make and/or use the invention. The features of claim 1 
recites “wherein, in a case where the image forming unit forms images based on a first job in which a 
first image and the test image are formed on a same first sheet and a second job in which a second 
image and the test image are formed on a same second sheet, the controller controls, based on a 
time period in which no image is formed on a sheet between the first job and the second job, whether 
or not to form another test image on another sheet by the image forming unit before the image 
forming unit forms the second image and the test image on the same second sheet, and wherein the 
controller controls  the reading unit to read the another test image on the another sheet” are not 
described directly or indirectly in the specification or the drawing. The specification on p[0006] only 
recites a “test image” and does not teach or suggest using an another test image or a first job and 
second job. It is not clear how a second (or another test image) is used or implemented.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.     Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  With regard to the limitation “wherein, in a case where the image forming unit forms images based 
on a first job in which a first image and the test image are formed on a same first sheet and a second 
job in which a second image and the test image are formed on a same second sheet, the controller 
controls, based on a time period in which no image is formed on a sheet between the first job and the 
second job, whether or not to form another test image on another sheet by the image forming unit 
before the image forming unit forms the second image and the test image on the same second sheet, 
and wherein the controller controls  the reading unit to read the another test image on the another 
sheet”” is vague and indefinite. It is not clear how the test images are being used with respect to the 
first job and second job. Also, phase such as “a same second sheet” lacks support. Clarification or 
correction is required. 

Conclusion
9.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
       Nishikata et al. (2021/0356894) teaches an image forming apparatus for reading data related to a test image on the sheet.
         Omata  (2021/0314453) teaches an image forming apparatus having a mode to output a test chart.
     Sekita (2021/0274051) teaches an image forming apparatus having a circuitry that calculates adjustment values for adjusting images formed.
     Yano (2015/0286901) teaches an image forming apparatus for easily setting a parameter for avoiding an occurrence of defective images. 


10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571)272-7434.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
March 23, 2022